UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6341


MAHDI JIBRI HOLMES,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPT. OF CORR.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-00649-JCC-JFA)


Submitted:   July 28, 2016                 Decided:    August 1, 2016


Before MOTZ and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mahdi Jibri Holmes, Appellant Pro Se.      Susan Mozley Harris,
Craig Stallard, Assistant Attorneys General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mahdi Jibri Holmes seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate     of      appealability.              See    28     U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the    denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,     537    U.S.     322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Holmes has not made the requisite showing.                     Accordingly, we deny

leave    to    proceed     in   forma    pauperis,       deny    a     certificate      of

appealability, and dismiss the appeal.                     We dispense with oral




                                             2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3